IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT




                              No. 96-60388
                          (Summary Calendar)



OMAR MOHAMMED TOBEH,

                                                       Petitioner,

                                  versus

IMMIGRATION AND NATURALIZATION
SERVICE,

                                                       Respondent.


                        - - - - - - - - - - - -

              Petition for Review of an Order of the
                   Board of Immigration Appeals
                           (A94-011-027)
                     - - - - - - - - - - - - -
                         November 26, 1996
Before HIGGINBOTHAM, WIENER and BENAVIDES, Circuit Judges.

PER CURIAM:*

      Omar Mohammed Tobeh, a Jordanian citizen, petitions for review

of the decision of the Board of Immigration Appeals.                   Tobeh

contends that he has shown that he was persecuted in Kuwait and

Jordan and is, therefore, entitled to asylum in the United States

or,   in   the   alternative,   that   he   has   a   clear   probability   of

persecution if returned to Jordan and is, therefore, eligible for

      *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
withholding of deportation.

       The BIA concluded that Tobeh did not prove persecution while

in Kuwait or Jordan and is not entitled to asylum.          Further, the

BIA found that Tobeh did not show any persecution in Jordan or

prove that any future persecution would take place and was not

entitled to withholding of deportation.         A review of the record

indicates substantial evidence to support the BIA’s decision and no

compelling evidence in favor of Tobeh.        See Castillo-Rodriguez V.

INS, 929 F.2d 183, 184 (5th Cir. 1991); INS v. Elias-Zacharias, 502

U.S. 478, 483-84 (1992).      Thus, Tobeh failed to carry his burden

and,    accordingly,   he   was   denied   asylum   and   withholding   of

deportation.

       This petition for review is

DENIED.




                                     2